Case 3:18-cv-00347-CAB-MDD Document 295 Filed 10/02/20 PageID.26676 Page 1 of 3



    1   WILSON SONSINI GOODRICH & ROSATI P.C.
        PAUL D. TRIPODI II (SBN 162380)
    2   ptripodi@wsgr.com
        WENDY L. DEVINE (SBN 246337)
    3   wdevine@wsgr.com
        NATALIE J. MORGAN (SBN 211143)
    4   nmorgan@wsgr.com
        633 West Fifth Street, Suite 1550
    5   Los Angeles, CA 90071
        Telephone: 323-210-2900
    6   Fax: 866-974-7329
    7   HILGERS GRABEN PLLC
        MICHAEL T. HILGERS (Pro Hac Vice)
    8   mhilgers@hilgersgraben.com
        575 Fallbrook Blvd, Suite 202
    9   Lincoln, NE 68521
        Telephone: 402-218-2106
   10   Fax: 402-413-1880
   11   Attorneys for Plaintiff NuVasive, Inc.
   12                         UNITED STATES DISTRICT COURT
   13                      SOUTHERN DISTRICT OF CALIFORNIA
   14                                SAN DIEGO DIVISION
   15   NUVASIVE, INC., a Delaware             )   Case No. 18-cv-00347-CAB-MDD
        corporation,                           )
   16                                          )   NOTICE OF APPEARANCE OF
             Plaintiff,                        )   RHYEA MALIK
   17                                          )
             v.                                )
   18                                          )
                                               )   Trial Date: June 7, 2021
   19   ALPHATEC HOLDINGS, INC., a             )
        Delaware corporation, and ALPHATEC )       Judge: Hon. Cathy Ann Bencivengo
   20   SPINE, INC., a California corporation, )   Magistrate Judge: Mitchell D. Dembin
                                               )
   21        Defendants.                       )
                                               )
   22

   23

   24

   25

   26

   27

   28

         NOTICE OF APPEARANCE OF                                  18-cv-00347-CAB-MDD
         RHYEA MALIK
Case 3:18-cv-00347-CAB-MDD Document 295 Filed 10/02/20 PageID.26677 Page 2 of 3



    1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD AND
    2   TO THE CLERK OF THIS COURT:
    3         Please take notice that the following attorney shall now appear on behalf of
    4   Plaintiff NuVasive, Inc. (“NuVasive”) in this action, and is authorized to receive
    5   service of all pleadings, notices, orders, and other papers in this action on behalf of
    6   NuVasive:
    7                                  RHYEA MALIK, Esq.
    8                             California State Bar No. 324795
    9                                     rmalik@wsgr.com
   10                        Wilson Sonsini Goodrich & Rosati P.C.
   11                                  12235 El Camino Real
   12                                San Diego, CA 92130-3002
   13                                Telephone: (858) 350-2300
   14                                Facsimile: (858) 350-2399
   15

   16

   17    Dated: October 2, 2020            WILSON SONSINI GOODRICH & ROSATI
   18                                      By: /s/ Rhyea Malik
   19                                          Rhyea Malik
                                               State Bar No. 324795
   20
                                               rmalik@wsgr.com
   21
                                            Attorney for Plaintiff NuVasive, Inc.
   22

   23

   24

   25

   26

   27

   28
         NOTICE OF APPEARANCE OF                     1                 18-cv-00347-CAB-MDD
         RHYEA MALIK
Case 3:18-cv-00347-CAB-MDD Document 295 Filed 10/02/20 PageID.26678 Page 3 of 3



    1                               CERTIFICATE OF SERVICE
    2         The undersigned certifies that a true and correct copy of the foregoing
    3   document has been served on this date to all current and/or opposing counsel of
    4   record, if any to date, who are deemed to have consented to electronic service via
    5   the Court’s CM/ECF system per Civ.L.R. 5.4(d). Any other counsel of record will
    6   be served by electronic mail, facsimile and/or overnight delivery.
    7         I declare under penalty of perjury under the Laws of the United States of
    8   America that the above is true and correct. Executed this 2nd day of October 2020,
    9   at San Diego, California.
   10

   11                                             /s/ Lillian Almanza
   12
                                                  Lillian Almanza

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26

   27

   28

        CERTIFICATE OF SERVICE                    1                  18-cv-00347-CAB-MDD
